Citation Nr: 0305303	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to the service-connected right knee 
disability.  

2.  Entitlement to an increased rating for the service-
connected residuals of patellectomy of the right knee, 
currently evaluated as 30 percent disabling.  

(The issues of service connection for left knee and bilateral 
hip disorders, claimed as secondary to the service-connected 
right knee disability, will be the subject of a later 
decision, pending further development.)  






REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to August 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 RO decision, which denied 
secondary service connection for a back disorder, and which 
denied an increase in the 30 percent rating for the service-
connected right knee disability.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  

In August 2000, the Board remanded the case to the RO for 
additional development of the record.  

It is noted that the Board is undertaking additional 
development on the issues of service connection for left knee 
and bilateral hip disorders, claimed as secondary to the 
service-connected right knee disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002).)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing those issues.  



FINDINGS OF FACT

1.  There is no convincing evidence to show that the 
veteran's low back disorder was present in service or until 
many years thereafter.  

2.  The veteran's currently demonstrated low back disorder is 
not shown to have been due to any incident or event of 
service or to have been caused or aggravated by service-
connected disability.  

3.  The veteran's service-connected residuals of patellectomy 
of the right knee are manifested by mild to moderate 
mediolateral instability, moderately severe muscle 
impairment, and limitation of motion (100 degrees of flexion 
and 0 degrees of extension); there is no X-ray evidence of 
arthritis of the right knee.  



CONCLUSIONS OF LAW

1.  The veteran's low back disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
is it proximately due to or the result of the service-
connected right knee disability.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected residuals of 
patellectomy of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5105, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, 4.73 including Diagnostic Codes 5003, 5257, 
5260, 5261, 5314 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from July 1977 to August 
1979.  A careful review of the service medical records shows 
that she received a medical discharge from service, having 
been diagnosed with chronic subluxation of the right patella, 
existing prior to service but aggravated therein.  There is 
no record of complaints or clinical findings of a back 
disorder.  

In a January 1981 decision, the RO granted service connection 
and assigned a 10 percent rating for postoperative, right 
patellectomy for recurrent dislocations.  

In a December 1983 decision, the RO assigned a 20 percent 
rating for the service-connected residuals, postoperative 
patellectomy of the right knee with marked muscle atrophy and 
traumatic arthritis.  

In a May 1985 decision, the RO reduced the rating, from 20 
percent to 10 percent, of the veteran's right knee 
disability, to become effective in August 1985.  

In a November 1987 decision, the RO assigned a 30 percent 
rating for residuals, patellectomy of the right knee with 
marked muscle atrophy, laxity, and instability with 
limitation of flexion.  

The VA outpatient records show that, in January 1995, MRI and 
X-ray studies of the right knee were reviewed and it was 
noted that the joint did not look too bad.  Clinically, the 
veteran had marked relaxation of the lateral collateral 
ligament.  After consideration, it was thought that a total 
right knee replacement at that time would result in failure 
and that every effort should be made to preserve the knee 
joint.  

In March 1996, the veteran complained of worsening right knee 
pain.  An examination revealed that the knee range of motion 
was from 15 degrees of extension to 120 degrees of flexion.  
There was a slight Lachman's sign and a positive valgus 
deformity.  There was slight lateral instability.  The 
impression was that of right knee pain and instability with 
weak quadriceps (weak intrinsic muscles).  

In August 1996, it was noted that the veteran's knee 
instability was controlled with the use of a brace.  An 
examination revealed that knee range of motion was from 15 
degrees of extension to 120 degrees of flexion.  There was a 
positive Lachman's sign and lateral instability.  There was 
also weak quadriceps.  The impression was that of right knee 
pain and instability secondary to patellectomy.  On a 
consultation report in October 1996, it was noted that the 
veteran had a very unstable and arthritic right knee (there 
was no X-ray report to demonstrate arthritis).  

In January 1997, the RO received the veteran's claims of an 
increased rating for her service-connected right knee 
disability and secondary service connection for a lower back 
disability.  She asserted that she wore a brace continuously 
on her right knee and was permanently restricted in the 
movements of her right leg.  

The VA outpatient records show that, in February 1997, the 
veteran was diagnosed with instability of the right knee.  In 
October 1997, she was diagnosed with right knee status post 
patellectomy years ago, history of three MRIs of the right 
knee, and chronic weakness and flexion contraction.  

In March 1998, a CT scan of the lumbosacral spine showed mild 
disc bulge at L4-5 with the remaining intervertebral disc 
levels within normal limits, probable hemangioma of L2, and 
expansion of the sacral spinal canal below the level of the 
S1 foramen (an MRI was recommended to further evaluate the 
nature of this soft tissue expansion).  

On an April 1998 VA examination, the veteran complained of 
having right knee swelling and pain that worsened with 
physical activity.  She used a light knee brace with a lock 
at 10 degrees of flexion.  She also used a straight A cane on 
her left side.  In regard to the lower back, she complained 
of pain in the lumbar area that was exacerbated with physical 
activity, especially with kneeling or trying to lift.  There 
was no radiating pain to her lower extremity related to the 
low back pain.  

On examination, the veteran was moderately to severely obese.  
On examination of the right knee, there was no swelling, 
cyanosis, or edema of the right lower extremity.  On 
palpation, there was moderate to severe tenderness at the 
joint line and over the patellar bone.  The range of motion 
of the knee was flexion to 110 degrees and extension to 15 
degrees.  His muscle strength and knee extensors were 3+/5.  
Knee flexors were 4-/5.  Dorsiflexors and plantar flexors 
were 5/5.  The valgus and varus stress were within normal 
limits.  Anterior and posterior drawer signs were negative.  

On examination of the back, there was no muscle atrophy.  She 
could toe and heel walk without problems.  There was some 
limitation of motion.  There was no weakness, fatigue, and 
uncoordination noted on the examination.  With flare-ups, it 
was noted that the veteran may have decreased range of motion 
but that this could not be quantified without further 
examination at the time of flare-up.  The impressions were 
those of status post patellectomy of the right knee, decrease 
of extension of the right knee, chronic right knee pain, and 
low back strain.  

A subsequent X-ray study of the lumbar spine was negative.  
An X-ray study of the right knee showed post-surgical changes 
and was otherwise negative.  

The VA outpatient records show that, in April 1998, an MRI of 
the lumbar spine was performed, showing intrasacral 
meningocele with conceivable encroachment upon the S3 nerve 
root.  There was no spinal stenosis or disc herniation.  

In May 1998, the veteran complained of having right knee and 
back pain.  She indicated physical therapy for the right knee 
but not the back.  The impressions were those of complaint of 
increasing pain in the low back progressively over the past 
year, and MRI with intrasacral fluid collection and 
encroachment of the S3 nerve root.  

A May 1998 VA consultation record indicates that the veteran 
was then referred to fee basis physical therapy for a 
complaint of having chronic low back pain and meningocele.  
It was noted in the record that she had had right knee pain 
that had affected her body mechanics and gait, resulting in 
low back pain.  She was seen in follow-up in June 1998 and 
was diagnosed with chronic low back pain.  

In August 1998, the veteran was seen with a history of right 
knee and back pain.  An examination revealed that she walked 
with an antalgic gait, favoring the right side.  There was 
decreased motor strength in the right dorsiflexors and great 
toe extensors.  Her sensation was decreased in the right 
lower extremity, which did not follow a dermatomal pattern.  
Her deep tendon reflexes were decreased in the right knee.  
The assessments were those of low back pain secondary to 
sacroiliac dysfunction and possibly intrasacral fluid 
encroachment, disc bulge at L4-L5, and low back pain 
complication by fibromyalgia and right knee instability 
(abnormal antalgic gait).  

In a September 1998 decision, the RO denied secondary service 
connection for a back disorder, and denied an increase in the 
30 percent rating for the service-connected right knee 
disability.  

In a November 1998 statement that expressed disagreement with 
the RO's decision, it was asserted that the veteran had no 
right kneecap, wore a support brace, and had severe knee 
damage.  It was also asserted that there was medical evidence 
supporting the claim of service connection for a low back 
disorder as secondary to the right knee disability.  

A December 1998 medical record from Guthrie Clinic indicates 
that the veteran complained of ongoing back pain.  
Examination revealed that she was moderately overweight and 
that her back had nonspecific tenderness.  She could walk on 
her heels and toes.  The diagnosis was that of disc disease.  

On an April 1999 VA examination, the veteran complained of 
having low back pain for about three years.  She reported 
that sometimes she felt swollen at the low back and that 
there was some radiation of pain to her right foot, which 
became worse upon standing and walking.  She also complained 
of consistent pain in her right knee and wore a brace for 
stability.  

On examination, the veteran walked with a tentative gait 
favorable to the right side with a right knee brace on.  She 
did not have scar, swelling, mass, or redness at the low back 
area.  Range of motion of the spine was limited, and there 
was moderate tenderness at the low back area.  The lower 
extremity proprioception was normal.  Her muscle strength was 
5/5 and symmetric in the bilateral ankle, foot, dorsal, and 
plantar flexion.  

The right knee extension/flexion was 4/5 grade, secondary to 
pain at the front of the knee.  Sensation was decreased at 
the right leg at L4-L5 dermatome.  Bilateral lower extremity 
deep tendon reflexes at the knee and ankle were 2+ and 
symmetric.  At the right knee, there was a well-healed 
surgical scar on the medial side about 30 cm. in length.  The 
veteran wore a right knee brace with metal joint.  

The impressions were those of chronic low back pain (worse at 
the right side), status post right patellectomy, and an MRI 
diagnosis of intrasacral meningocele with considerable 
encroachment upon S3.  The examiner added that the range of 
motion of the knees was flexion to 130 degrees and extension 
to 0 degrees.  It was noted that any weakness, fatigue, and 
uncoordination was noted in the examination.  

It was also noted that, with flare-ups, the veteran might 
have decreased range of motion, but that this could not be 
quantified further without examining her at that time.  As to 
whether there was a relationship between the right knee 
disability and the intrasacral meningocele, the examiner 
stated that the latter was a congenital condition and was not 
related to the right knee, but that the veteran's low back 
pain might or might not relate to her right knee disability.  

In a May 1999 statement, it was contended that the veteran 
had severe muscle disability and that a 40 percent rating was 
warranted under Diagnostic Code 5314.  It was also asserted 
that it was at least as likely as not that a back disability 
was secondary to the veteran's right knee disability.  

On an October 1999 VA examination, the veteran reported that 
she had to use a knee brace to help with stabilization of her 
right knee.  She stated that she had constant pain over her 
right knee joint and that the pain was aggravated whenever 
she was on her feet or when she walked a couple of steps.  It 
was noted that she had an MRI of the lumbar spine in 1998, 
which demonstrated an intersacral meningocele with 
considerable encroachment upon the S3 nerve root.  There was 
no spinal stenosis or disc herniation.  It was also noted 
that an EMG in April 1999 reportedly revealed chronic S1 
radiculopathy on the right side with no acute findings at 
that time.  

On examination, the veteran walked with a tentative gait 
favorable to her left side with a knee brace on her right 
side.  She did not have scars, swelling, or tenderness over 
her lower back.  There was a very well-healed scar over the 
right knee area.  There was no swelling noted on the 
bilateral knee joints, but there was moderate tenderness over 
the bilateral knee joints especially the right knee.  

The veteran's range of motion of the lumbar spine was 
limited.  The range of motion of the right knee was flexion 
to 110 degrees (with a complaint of pain with flexion at 
about 100 degrees), and extension was to 20 degrees secondary 
to pain.  The right knee had mild instability to valgus and 
varus stress.  Muscle strength was 5/5 in the lower 
extremity, except for knee extensors that were 4/5 secondary 
to pain.  Sensation was intact in the lower extremity, but 
was mildly decreased below the right knee joint.  The deep 
tendon reflexes were within normal limits.  

The impressions were those of chronic low back pain syndrome, 
chronic right knee pain syndrome with instability status post 
patellectomy, intersacral meningocele with considerable 
encroachment upon S3 based on MRI evaluation, and chronic S1 
radiculopathy based on EMG evaluation.  

The examiner opined that the veteran's lower back pain was 
most likely related to the intersacral meningocele and that 
it was less likely related to the veteran's right knee 
disability.  The examiner was unable to find any evidence or 
etiology related to the veteran's lower back pain other than 
the intersacral meningocele, which was congenital.   

In August 2000, the Board remanded the case to the RO for 
additional development.  

In a September 2000 letter, the RO requested that the veteran 
furnish additional information or evidence regarding 
treatment for her back and right knee disabilities.  She did 
not respond.  

In an April 2002 letter, the RO informed the veteran of the 
evidence necessary to establish entitlement to the benefits 
she sought, what information or evidence the VA would get for 
her, and what information or evidence was needed from her.  
She did not respond.   

On a November 2002 VA examination, the veteran reported that 
she worked as a librarian and was currently on restricted 
duty by her treating physician.  She stated that she was not 
permitted to lift more than 15 pounds.  She complained of 
pain in her right knee and pain in her low back.  She 
indicated that flare-ups of back pain occurred if she did any 
lifting or if the weather changed.  She wore a hinge brace on 
her right knee.  

In regard to functional limitations, she avoided lifting, 
could stand for about 5 minutes, could walk a city block, and 
could travel sitting in a car up to about 30 minutes.  She 
could not kneel, squat, or stoop.  She had difficulty with 
stairs; she had to use a railing.  Her bending at the waist 
caused back pain.  She had difficulty sleeping.  

On examination, the veteran walked with a very slight limp on 
the right leg.  On the right knee, there was a 19 cm. 
anterior longitudinal scar over the knee.  The scar was well 
healed.  There was no effusion of the knee.  Anterior and 
posterior stability of the knee was good.  There was mild to 
moderate mediolateral instability of the knee on stress 
examination.  The knee range of motion was flexion to 100 
degrees and extension to 0 degrees.  

Regarding the lumbar spine, the veteran's straight leg 
raising elicited slight back discomfort.  There was a long 
stocking hypalgesia of the right lower extremity.  There was 
no motor deficit of either lower extremity.  The Achilles 
reflexes were present and symmetrical bilaterally at +1.  The 
patellar reflexes were absent bilaterally.  The veteran could 
tandem toe and heel walk with little difficulty.  

There was pain on palpation of the lower lumbar spinous 
processes and associated paravertebral musculature.  The 
lumbar spine range of motion was limited.  It was noted that 
X-ray studies of the right knee taken in 1998 showed post-
surgical changes of the patellectomy, with the remainder of 
the joint appearing normal.  

The diagnoses were those of status post right patellectomy 
with residual mediolateral instability of the right knee, and 
chronic lumbosacral strain.  The VA examiner opined that the 
veteran's chronic lumbosacral sprain was not related to her 
knee condition.  It was noted that the knee injury occurred 
in 1977 and that if there were significant torsional stresses 
placed on the lumbar spine from a gait disturbance due to the 
right knee condition, such stresses would be apparent as 
degenerative disc space changes on X-ray studies of the 
lumbar spine within 20 years.  The X-ray studies done in 1998 
were reported as normal.  

Further, the examiner stated that, with regard to the history 
of an S1 radiculopathy on the EMG studies, there was no 
corroborating evidence that such radiculopathy existed.  The 
Achilles reflexes were present and the veteran did not have 
any plantar flexion weakness of the right leg.  The MRI study 
did not show any disc herniation at the lumbosacral area.  

The examiner commented that the examination was conducted 
during a period of quiescent symptoms and that the symptoms 
elicited from the veteran were compatible with the diagnoses.  
The examiner stated that during flare-ups of symptoms, which 
could occur with varying frequency, the physical findings of 
this examination could be significantly different, but that 
quantification of such changes would require examination 
during a flare-up.  

The VA examiner stated that the veteran had not exhibited any 
weakened movements, excess fatigability, or loss of 
coordination during the examination.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
VCAA and the implementing regulations pertinent to the issues 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in September 1998), Statement of the Case 
(in December 1998), Supplemental Statements of the Case (in 
April 2000 and December 2002), and in a letter in April 2002, 
the RO has notified her of the evidence needed to 
substantiate her claims.  Further, in the April 2002 letter, 
the RO informed the veteran of what information or evidence 
was needed from her and what the RO would do to assist her.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for her claim, to include requesting 
medical records to which she has referred (i.e., from VA).  
The RO has also sought and obtained examinations, to include 
those conducted in April 1998, April 1999, October 1999, and 
November 2002, regarding the issues at hand.  Additionally, 
the RO has provided the veteran with the opportunity for a 
hearing, which she declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  


A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that her back disorder is attributable 
to her service-connected right knee disability.  However, 
after a careful review of the evidence, the Board finds that 
there is no convincing evidence to show that her currently 
present low back disorder was the result of any service-
connected disability, that it was present in service or for 
many years thereafter, or that it was caused by any incident 
of service.  

The service medical evidence shows that the veteran was given 
a medical discharge by reason of chronic subluxation of the 
right patella.  There was no evidence of a back disorder 
during service.  The post-service medical evidence shows 
findings of a low back disorder beginning in 1998, with the 
diagnosis of a low back strain on VA examination.  

Additionally, a CT scan and MRI study by VA revealed a mild 
disc bulge at L4-5 and an intrasacral meningocele with 
conceivable encroachment upon the S3 nerve root.  These back 
findings were made many years following her August 1979 
discharge from service.  Subsequently, VA diagnosed her with 
chronic low back pain syndrome and chronic lumbosacral 
strain.  

The record contains VA medical opinions addressing the issue 
of whether the veteran's low back disorder was related to her 
service-connected right knee disability.  

On a May 1998 VA consultation record, it was noted that she 
had had right knee pain that affected her body mechanics and 
gait, resulting in low back pain.  In an August 1998 
outpatient visit at the VA, it was noted that the veteran's 
low back pain was complicated in part by right knee 
instability, as manifested by an abnormal antalgic gait.  Any 
rationale or explanatory statements, however, do not 
accompany these opinions.  Moreover, they are evidently not 
based on a complete review of the veteran's claims file.  

The veteran was thereafter afforded several VA examinations, 
all which furnished etiological opinions.  It was the April 
1999 opinion of a VA examiner that the veteran's meningocele 
was congenital and not related to her right knee disability.  

The examiner further opined that her low back pain might or 
might not be related to her right knee disability.  While 
this opinion rules out a connection between the congenital 
condition of the low back and the right knee, it is vague and 
nonspecific about the etiology of low back pain.  
Nevertheless, such clarity is given by an October 1999 VA 
examiner, who opined that the veteran's low back pain was 
most likely related to the intersacral meningocele and less 
likely related to her right knee disability.  

Further, this examiner found that the intersacral meningocele 
was the only source found for the veteran's low back pain.  
Finally, it was the November 2002 opinion of a VA examiner 
that the veteran's diagnosed chronic lumbosacral sprain was 
not related to her right knee condition.  This examiner 
provided an explanation and rationale for the opinion.  

The VA examinations are comprehensive and the opinions 
rendered are based on a review of the entire claims file.  
The clear opinions expressed by the examiners specifically 
discounted that the veteran's low back disorder was related 
to her right knee disability.  Moreover, there is supporting 
rationale accompanying the opinions.  

After consideration of the medical evidence, including the 
etiological opinions, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection.  The Board accords more weight, in 
this case, to the VA examiners who rendered their opinions 
following review of the entire claims file and who provided 
supporting rationale for their opinions.  

In view of the foregoing, the Board finds that the medical 
records do not offer convincing evidence that the veteran has 
a currently diagnosed back disorder that was related to 
service, to any incident therein, or to any established 
service-connected disability, including her right knee.  38 
C.F.R. §§ 3.303, 3.310.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current low back disorder was first shown years 
after service and had not been medically linked either to 
service or to any established service-connected disability.  
This condition was not incurred in or aggravated by service, 
or due to any service-connected disability.  

As the preponderance of the evidence is against the claim of 
service connection for a back disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B.  Increased Rating

In this case, the veteran maintains that an increased rating 
is warranted for her service-connected right disability.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Although a disability must be viewed in relation to its whole 
history, the present level of disability is of primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

It should be noted that while the condition in issue may be 
evaluated under any of several diagnoses, the evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

The veteran's service-connected right knee disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5314-5257.  

Under Code 5257, a 30 percent rating is warranted for severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  Thus, the veteran is currently evaluated at the 
maximum allowable rating under this code.  

In regard to evaluating the right knee under Diagnostic Code 
5314, this code pertains to injury to muscle group (MG) XVI, 
which are the muscles that function to provide extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of fascia lata and iliotibial band, acting with 
MG XVII in postural support of body, acting with hamstrings 
in synchronizing hip and knee.  These muscles of the anterior 
thigh are the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  

A moderately severe muscle disability warrants a 20 percent 
rating and a severe muscle disability warrants a 30 percent 
rating.  

The factors to be considered in evaluating disabilities 
resulting from muscle injuries are listed in 38 C.F.R. § 
4.56.  Information in this regulation provides guidance only 
and is to be considered with all other factors in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement, 
prolonged infection, or with sloughing of soft parts, and 
intermuscular scarring.  The record must show a prolonged 
hospitalization for treatment of wound, as well as consistent 
complaints of the cardinal symptoms of muscle wounds and 
evidence of unemployability because of inability to keep up 
with work requirements, if present.  Objective findings 
should include scar evidence of the missile track through one 
or more muscle groups.  There should be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should show positive 
evidence of impairment.  38 C.F.R. § 4.56(d).  

"Severe" disability results from through and through or deep 
penetrating wounds with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and cicatrization.  The record must show a history and 
complaints similar to those required for, but worse than 
those shown for, a moderately severe disability, and if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include ragged, depressed, 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation should demonstrate loss of deep 
fascia or muscle substance.  There may be soft or flabby 
muscles in the wound area, and the muscles may not swell or 
harden normally in contraction.  Tests of strength, 
endurance, or coordinated movements indicate severe 
functional impairment.  Signs of severe muscle disability 
include visible or measurable atrophy, adaptive contraction 
of an opposing group of muscles, and atrophy of muscle groups 
not in the track of the missile.  38 C.F.R. § 4.56(d).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

It is claimed that the veteran met the criteria for a 40 
percent rating under Code 5314.  In order for an increased 
rating to be assigned under this code, the veteran must be 
shown to have a severe injury to MG XIV.  38 C.F.R. § 4.73, 
Code 5314.  

The historical and recent medical records, to include the VA 
examinations in 1998, 1999, and 2002, show that the veteran 
has muscle impairment of the right leg as manifested by 
decreased muscle strength, deep tendon reflexes, and 
sensation.  She wears a knee brace for stabilization of the 
joint.  On the 1998 examination, muscle strength was 3+/5 at 
worst.  

On the 1999 examinations, muscle strength was 4/5 at worst, 
with deep tendon reflexes at the knee of 2+ (normal) and 
mildly decreased sensation below the knee.  On the 2002 
examination, there was no motor deficit of the lower 
extremity, but patellar reflexes were absent.  Nevertheless, 
the veteran could tandem toe and heel walk with little 
difficulty, and she did not exhibit any weakened movements, 
excess fatigability, or loss of coordination during the 
examination.  

In the judgment of the Board, these clinical findings 
pertaining to muscle impairment, as they relate to the 
veteran's service-connected right knee disability, are shown 
to equate with the criteria for moderately severe muscle 
impairment and no more.  

In particular, there is no objective evidence of severe loss 
of muscle strength, fatigue, and coordination in regard to 
her service-connected disability.  Accordingly, the Board 
finds that a rating in excess of 30 percent under Code 5314 
for the right knee disability is not in order.  

Other potentially applicable rating criteria involve the 
limitation of motion diagnostic codes.  Limitation of flexion 
of the leg to 15 degrees is rated as 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of the leg to 20 degrees is rated as 30 percent 
disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is 
rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

In this case, the veteran was afforded VA examinations in 
April 1998, April 1999, October 1999, and November 2002.  The 
range of motion of the knees was recorded numerous times.  
For limitation of flexion of the leg, the veteran is 
currently evaluated at the maximum allowable rating under 
Code 5260.  In measuring the range of extension of the right 
leg, the clinical evidence shows that extension was not 
limited any further than 20 degrees, as shown on the October 
1999 examination.  

Such range of motion was substantially less than normal, and 
if rated strictly under Code 5261, the reported range of 
motion for the right knee would be rated 30 percent.  
Further, the April 1998 examination showed that extension was 
limited to 15 degrees (or 20 percent under the criteria for 
Code 5261).  

However, on the most recent examination in November 2002, as 
well as on the April 1999 examination, the veteran's knee 
extension was normal (0 degrees).  Given these findings, the 
Board finds that the weight of the evidence demonstrates that 
under Code 5261 a rating in excess of 30 percent not 
warranted.  

While the veteran reported having knee pain that became worse 
with activity, there was no objective evidence to show that 
pain on use or during flare-ups results in additional 
functional limitation due to pain to the extent that the 
right knee disability would be more than 30 percent disabling 
under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the veteran at times experienced pain on motion 
of the right knee.  The Board notes that pain was considered 
when the range of motion testing was performed.  Additional 
functional limitation due to flare-ups, however, could not be 
quantified, as noted by the VA examiners in April 1998, April 
1999 and November 2002.  

The Board notes that the evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  38 C.F.R. § 4.14, however, does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability might receive separate 
ratings under diagnostic codes evaluating instability (Codes 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.  
The veteran's claim involves both instability and loss of 
motion in her right knee.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

While the veteran's right knee has limitation of motion, a 
review of the medical records shows that there is no X-ray 
evidence that she has arthritis of the right knee.  Thus, a 
separate rating under Diagnostic Code 5003 for arthritis with 
limitation of motion would not be assignable based on this 
evidence.  

The Board has considered rating the right knee disability 
under other Diagnostic Codes, but such would not result in a 
higher rating.  The medical evidence does not show that the 
veteran's knee is ankylosed (Code 5256), or that there is 
nonunion of the tibia and fibula, with loose motion requiring 
brace (Code 5262).  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
the right knee disability.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for an increased rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

Service connection for a back disorder, as secondary to the 
service-connected right knee disability, is denied.  

An increased rating for the service-connected residuals of 
patellectomy of the right knee is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

